DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0270641 to Sheu (hereinafter “Sheu”) in view of US 5,420,952 to Katsura et al. (hereinafter “Katsura”).
Regarding claim 1, Sheu teaches an optical-fiber-attached ferrule (100) comprising: an optical fiber hole (2011) into which an optical fiber (30) is inserted and fixed with a first adhesive (40); and an adhesive-filling section (220) comprising an opening surface (202) and an opposed surface (220a) opposite the opening surface, wherein the adhesive-filling section is filled with a second adhesive (50) with an end surface of the optical fiber positioned closer to the opposed surface than to the opening surface (Figure).  
Sheu does not teach that the second adhesive is softer than the first adhesive. Katsura teaches an optical-fiber-attached ferrule (1) comprising: an optical fiber hole (2) into which an optical fiber (11) is inserted and fixed with a first adhesive (A); and an adhesive-filling section (4) filled with a second adhesive (B) that is softer than the first adhesive (col. 2, lines 15-17).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ferrule of Sheu such that the second adhesive is softer than the first adhesive, as taught by Katsura. The motivations would have been to suppress deformation of the ferrule and to reduce stresses on the optical fiber (col. 1, line 66 – col. 2, line 4).
Regarding claims 2 and 5, Sheu teaches the limitations of the base claim 1. The additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 6, Sheu teaches a recess site (231) recessed with respect to an end surface of the ferrule; and a lens formed (24) in the recess site and disposed corresponding to the optical fiber hole.  
Regarding claim 10, Sheu teaches a method of manufacturing an optical-fiber-attached ferrule (100) comprising an optical fiber hole (2011) and an adhesive filling section (220) with an opening surface (202) and an opposed surface (220a) opposite the opening surface, the method comprising: inserting an optical fiber (30) in the optical fiber hole; fixing the optical fiber in the optical fiber hole with a first adhesive (40); and filling the adhesive-filling section with a second adhesive (50) with the end surface of the optical fiber positioned closer to the opposed surface than to the opening surface (Figure).
Sheu does not teach that the second adhesive is softer than the first adhesive. Katsura teaches an optical-fiber-attached ferrule (1) comprising: an optical fiber hole (2) into which an optical fiber (11) is inserted and fixed with a first adhesive (A); and an adhesive-filling section (4) filled with a second adhesive (B) that is softer than the first adhesive (col. 2, lines 15-17).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Sheu such that the second adhesive is softer than the first adhesive, as taught by Katsura. The motivations would have been to suppress deformation of the ferrule and to reduce stresses on the optical fiber (col. 1, line 66 – col. 2, line 4).
Regarding claim 11, Sheu teaches that the adhesive-filling section is filled with the second adhesive after fixing the optical fiber in the optical fiber hole with the first adhesive (Figure).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Katsura as applied to claim 1 above, and further in view of US 2006/0093279 to Plotts (hereinafter “Plotts”).
Sheu in view of Plotts renders obvious the limitations of the base claim 1. Sheu does not teach that a ventilation hole is formed in the adhesive-filling section. 
Plotts teaches a ventilation hole (29) formed in an adhesive-filling section of an optical fiber ferrule (Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ferrule of Sheu such that a ventilation hole is formed in the adhesive-filling section, as taught by Plotts. The motivation would have been to allow the adhesive to flow “more freely, minimizing the formation of air bubbles” (par. [0010]).

  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu in view of Katsura as applied to claim 1 above, and further in view of US 2015/0023636 to Moriyama et al. (hereinafter “Moriyama”).
Sheu in view of Plotts renders obvious the limitations of the base claim 1. 
Sheu does not teach that the adhesive-filling section further comprises an opening formed in a bottom of the adhesive-filling section, and the adhesive-filling section penetrates the ferrule.  
.

Allowable Subject Matter
Claims 3, 4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record, taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, that a difference in refractive index with the optical fiber is greater for the first adhesive than for the second adhesive.  
Regarding claim 4, the prior art of record, taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, that light transmittance of the first adhesive is lower than light transmittance of the second adhesive.
Regarding claim 9, the prior art of record, taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, the opening formed in the bottom of the adhesive-filling section prevents the second adhesive from leaking due to surface tension of the second adhesive. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883